DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-17, & 19  are rejected under 35 U.S.C. 103 as being unpatentable over FEHRINGER, Pub.No.: US 20170349286 A1, in view of Driscoll et al., Pub.No.: US 20170371222 A1 and further in view of HOSHINO et al., Pub. No.: WO 2018159170 A1. 

Regarding claims 1 & 12, FEHRINGER discloses (a method for) a time of day simulation system for an aircraft comprising: a master controller operable to: 
receive departure data, the departure data corresponding to a local departure time and a departure location of the aircraft (Ref.: Para. [0016]); 

receive time of flight data, the time of flight data corresponding to a time of flight of the aircraft (Ref.: Para. [0015], [0028], [0031]-[0032]); 
analyze the departure data, arrival data, and time of flight data to determine a time difference between the local departure time and local arrival time (Ref.: Para. [0013], [0049]);
based on the analyzed data, calculate a time of day simulation (Ref.: Para. [0028], [0031]);
([0016] In accordance with the invention, the method or a lighting system supplies a sequence of light scenarios (produced on the basis of the lighting data) on the basis of flight parameters, i.e. departure time and location, arrival time and location, and assigns an appropriate time duration to each scenario. The goal is that the light scenario reflects the current daylight phase (morning, day, evening, night) as per the sequence list by way of brightness and hue during the departure and at landing and during the course of the flight. The sequence of light scenarios is guided by a typical routine, as stored in the sequence list. An advantage arising in accordance with the invention is that of an automated light control, which is guided by a routine. & [0028] “Controlling the cabin lighting in the aircraft on the basis of the light program is also referred to as “daylight simulation”. In particular, the daylight simulation starts with the planned or actual departure and ends with the estimated or actual arrival.” & [0051] In the example, the flight program 10 is stored in an ILSC of the aircraft (not depicted here) and started at the start of the flight as timing program, with the start point upon departure and end point upon landing. The respectively current program section 14a-d is selected in accordance with the progressing actual flight time t (e.g. counted on the basis of UTC), which runs from 0 to 9 hours. The corresponding lighting data La-d are output as light program 22 in accordance with the currently valid program section 14a-d, i.e. at each instant of the flight time (indicated in FIG. 2 by an arrow). Thus, a switchover is carried out from lighting data La to lighting data Lb after a flight time of four hours thirty minutes; a switchover is carried out to the lighting data Lc after a flight time of simulation is started at a planned time which lies before the actual time of the start, this does not influence the light setting in the aircraft until the actual start time has been reached. If the actual flight time t or flight duration TF exceeds the estimated landing time, the daylight simulation does not influence the light conditions in the aircraft any further; by way of example, the last available light setting is kept until landing. & [0030] According to the invention, a concept emerges for a daylight simulation. The invention is based on the general concept of specifying a tailored interior lighting for an aircraft, depending on flight phases and aligned to a conventional routine. The invention is based on the fundamental consideration that the biological clock of a human is based on daylight conditions during a day. In a simplified manner, this means: waking up in the case of middling light brightnesses, activity during the day at bright light conditions, coming to rest with reducing brightness, and sleeping during dark night. Moreover, the shades of white also vary throughout the day: grey or cool white light during twilight and in the morning. Standard white light at midday, warm white light in the evening, and “lighting at home” with warm shades of white at night. The biological clock is confused by a flight which starts and lands in different time zones (jetlag). The idea underlying a daylight simulation is that of controlling the cabin lighting systems in the aircraft in such a way as to help the biological clock to adapt more easily to the time-zone differences. The light perception of a passenger in the cabin is mainly influenced by the brightness and colour of the overall lighting. Depending on the current “phase of the biological clock”, the intensity and colour of the overall illumination in the upper regions of the space and in the lower regions of the space is controlled in order to simulate the desired daylight setting within the boundaries of the available brightness ranges and the indirect illumination of cabin surfaces.).
FEHRINGER discloses “ILSC (interior lighting system controller)”, however, is not explicit on “transmission level of one or more electro-optic window assemblies”. On the other hand, Driscoll et al., US 20170371222 A1, teaches THERMAL CONTROL OF VARIABLE TRANSMITTANCE WINDOWS and discloses;

wherein the master controller is further operable to, based on the identified time of day simulation, generate a control signal to adjust the transmittance level of the electro-optic window assemblies. 
(Ref. para. [0019]-[0020], [0023]-[0024] “window control system”, “variable transmission window assembly” ; “ transmission state of the electro-optic element”
([0044] Referring to FIGS. 2 and 3, in some embodiments, the system 24 may be configured to control the window assembly 16 comprising at least one protective pane 18 and provide for thermal control of the window assembly 16. As previously discussed herein, the thermal energy received in the window assembly 16 may increase in response to a transmission state or level of light transmittance of the electro-optic element 22. ) & [0045] In some embodiments, the window control system 24 may be utilized to identify a temperature or associated condition that may lead to an elevated temperature of the window assembly 16 above a predetermined temperature threshold. In various embodiments, the system 24 may be configured to monitor the one or more sensors 46 and/or the current monitor 44 to identify elevated temperature conditions of the window assembly 16. As demonstrated in FIG. 4, the temperature sensor 48 and/or the photo sensor 50 may be in communication with the processing circuitry to limit the darkness of the electro-optic element 22 to control the associated temperature of the electro-optic element 22, the window panes 18, and the one or more air gaps 20 formed therebetween. & [0045] In some embodiments, the window control system 24 may be utilized to identify a temperature or associated condition that may lead to an elevated temperature of the window assembly 16 above a predetermined temperature threshold. In various embodiments, the system 24 may be configured to monitor the one or more sensors 46 and/or the current monitor 44 to identify elevated temperature conditions of the window assembly 16. As demonstrated in FIG. 4, the temperature sensor 48 and/or the photo sensor 50 may be in communication with the processing circuitry to limit the darkness of the electro-optic element 22 to control 
Driscoll et al. teaches that these features are useful in order to provide an electrical control system for controlling a variable transmittance (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Driscoll et al. with the system disclosed by FEHRINGER in order to provide an electrical control system for controlling a variable transmittance to identify a temperature condition of the electro-optic element and adjust an output voltage supplied to the electro-optic element in response to the temperature condition.
Further Fehringer is not explicit on “time of day calculation”, however HOSHINO, Rikiya et al., WO 2018159170 A1, teaches DISPLAY CONTROL DEVICE, DISPLAY DEVICE, AND DISPLAY CONTROL METHOD and discloses, 
wherein the master controller calculates a time of day simulation algorithm by dividing the time difference by the time of flight 
((Target time zone changing unit 1100):
The target time zone changing unit 1100 changes the target time zone in stages with reference to the adjustment target time difference and the time difference adjustment days before travel. Note that the information about the adjustment target time difference and the time difference adjustment days before travel are obtained by the user inputting via the operation unit 12. In addition, the above-mentioned time difference adjustment days before travel refers to, for example, a standard number of days that can reduce time difference blur when a user travels to a travel destination. & 3 and 4 showing an example in which the target time zone changing unit 1100 changes the target time zone with reference to the adjustment target time difference and the pre-travel time difference adjustment days before traveling from Japan to a destination such as Paris. Will be described.
First, the target time zone based on Japanese standards and the target time zone based on Paris will be described using (a) and (b) of FIG.
control unit 110 sets the target time zone of the Japanese standard before the change to a time zone (from 6 o'clock to 18 o'clock) that is assumed to watch TV in the daytime. ing. That is, in FIG. 3A, the intensity of the blue wavelength in the display image displayed on the display unit 10 is strong between 6:00 and 18:00, and the intensity of the blue wavelength is weak at other times. It has become.
(B) of FIG. 3 is a figure which shows the object time zone of Paris standard. As shown in FIG. 3 (b), the target time zone changing unit 1100 changes the target time zone so that the target time zone is 6 o'clock to 18 o'clock on the basis of the destination Paris.
However, since Paris is 8 hours behind Japan, the target time zone changing unit 1100 has the time value on the horizontal axis in FIG. Change the target time zone so that In other words, the target time zone changing unit 1100 actually converts the Paris-based target time zone into the Japanese-standard target time zone, as shown in FIG. 4D, from 14:00 to 2 o'clock. Change as follows.
As described above, the display control unit 110 sets the target time zone in the display image so that the intensity of the blue wavelength becomes strong in the same time zone (for example, 6:00 to 18:00) as the time zone in which the natural light intensity is strong. Set. Further, the target time zone changing unit 1100 changes the target time zone so that the target time zone is 6 o'clock to 18 o'clock based on Paris.
As described above, the display control apparatus 11 including the display control unit 110 and the target time zone changing unit 1100 changes the blue wavelength intensity in advance so that the target time zone is based on Paris before the user travels. Strengthen. Thereby, the display control apparatus 11 can adjust beforehand so that a user's biological rhythm (circadian rhythm) may become natural in Paris of a travel destination before a user's travel. As a result, even when the user travels to Paris, the time difference blur in the destination Paris can be reduced.
In the present embodiment, information on the Japanese standard target time zone can be input to the display control unit 110 via the operation unit 12 at the time of initial setting of the television 1, for example. Accordingly, the display control unit 110 can calculate the days before travel and the time difference for adjustment input from the operation unit 12. As a result, the target time zone changing unit 1100 can change the target time zone so that the target time zone is based on the destination.
Further, in the above example, the display control unit 110 changes the target time zone by the target time zone changing unit 1100 so that the intensity of the blue wavelength becomes strong at 6 o'clock to 18 o'clock of the national standard. However, the display control unit 110 can set the target time zone in an arbitrary time zone in accordance with the biological rhythm of the user.
In the above-described example, the user inputs information on the time difference adjustment days before travel through the operation unit 12, but the present embodiment is not limited to this. In the present embodiment, the display control unit 110 may automatically set the time difference adjustment days before travel according to the adjustment target time difference.
For example, the display control unit 110 may set the time difference adjustment days before travel to one day if the adjustment target time difference is 1 to 2 hours. In addition, the display control unit 110 sets the time difference adjustment days before travel to 2 days if the adjustment target time difference is 3 to 4 hours, and sets the time difference adjustment days before travel to 3 days if the adjustment target time difference is 5 to 6 hours. May be set. In this manner, the display control unit 110 may automatically set the time difference adjustment days before travel so as to have a positive correlation with the adjustment target time difference.
(How to change the target time zone)
Next, an example of a method for changing the target time zone in which the target time zone changing unit 1100 changes the target time zone step by step with reference to the adjustment target time difference and the pre-travel time difference adjustment days will be described with reference to FIG. I will explain it.
(A) to (d) of FIG. 4 are diagrams for explaining the target time zones changed by the target time zone changing unit 1100 on the first day to the fourth day. FIG. 4A is a diagram day (2 hours). Similarly, (b) to (d) of FIG. 4 are diagrams when the target time zone is shifted backward from the Japanese standard target time zone by two days, three days, four days, respectively.
As described above, the target time zone changing unit 1100 shifts the target time zone back by 2 hours per day, and shifts the target time zone back by 8 hours, which is the time difference between Japan and Paris, for 4 days. Yes. In other words, the target time zone changing unit 1100 is 2 hours, which is obtained by dividing the adjustment target time difference of 8 hours bet.); and 
wherein the master controller is configured to calculate a second algorithm based on a change in the time of flight data (<Embodiment 2> In the first embodiment, the target time zone changing unit 1100 of the display control device 11 changes the target time zone in advance before traveling from Japan to the destination. However, as in the second embodiment, the display control device 13 uses the target time zone changing unit 1300 in place of the function of the target time zone changing unit 1100 or in addition to the function of the target time zone changing unit 1100. The time zone may be changed after returning from the destination.
Embodiment 2 will be described with reference to FIGS. For convenience of explanation, members having the same functions as those described in the first embodiment are denoted by the same reference numerals and description thereof is omitted.).
HOSHINO et al. teaches that these features are useful in order to calculate the target time zone at the destination by referring to the time difference adjustment days before travel and the time difference for adjustment input from the operation unit 12. As a result, the target time zone changing unit 1100 can change the target time zone so that the target time zone is based on the destination (see para.under (Target time zone changing unit 1100)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by HOSHINO et al. with the system disclosed by FEHRINGER in order to adjust the user's 

Regarding claims 2 & 13-14, FEHRINGER discloses the system of claim 1 & the method of claim 12; FEHRINGER is not explicit on “electro-optic window”, however, Driscoll et al., US 20170371222 A1, teaches THERMAL CONTROL OF VARIABLE TRANSMITTANCE WINDOWS and discloses, 
wherein the master controller is configured to at least one of darken (controlling a transmittal level) the electro-optic window to simulate a night condition or illuminate the transparent display to simulate a day time condition in correlation with the destination of the aircraft ([0030] The master control circuitry 36 may be configured to issue override signals to window control units 26 via the window control system bus 34. These override signals may have the effect of directing the local control circuitry 28 of each of the window control units 26 to change the transmittance state of variable transmittance windows 12 to the state selected by the override signal sent by master control circuitry 36. Override signals issued on the window control system bus 34 by the master control circuitry 36 may include signals to cause all variable transmittance windows to darken, lighten, go to the darkest state, go to the lightest state, or go to a predetermined intermediate transmittance state. & [0054] In some embodiments, the system 24 may further utilize a signal from the photo sensor 50 in combination with the current draw of the electro-optic element 22 to identify the approximate temperature of the electro-optic element 22. For example, the current draw of the electro-optic element 22 may correspond to a particular temperature of the electro-optic element 22 at a level of transmittance identified by the system 24 based on a transmittance signal from the photo sensor 50. In order to identify or approximate the temperature of the electro-optic element 22, the system 24 may utilize correlation data indicating an approximate temperature of the electro-optic element 22 based on the current draw at a particular transmittance level. In this way, the system 24 may utilize the correlation of the current draw to a level of transmittance to identify or approximate 

Regarding claim 5 & 15, FEHRINGER discloses the system of claim 1 & the method of claim 12, wherein the master controller is further configured to control a lighting system inside of the aircraft, the master controller is configured to control at least one of the intensity, color or wavelength of the dynamic lighting system ([0023] In a preferred embodiment, the lighting data are selected differently for the phases of the day in respect of the shades of white (e.g. warmer/cooler) of the illumination and/or an intensity of the illumination (e.g. brighter or darker) and/or a different illumination of various reflection surfaces of the interior or in the aircraft (e.g. ceiling brighter than side walls, or vice versa). By way of the corresponding lighting data, it is thus possible to create lighting situations which reproduce, excite or favourably influence specific phases of the day as per the biorhythm of a human.) .

Regarding claims 7 & 8, FEHRINGER discloses the system of claim 1, 
wherein the second algorithm comprises increasing the rate of change of the time of day simulation system,
wherein the second algorithm comprises decreasing the rate of change of the time of day simulation system
([0060] The response contains the status (“calculated”, “started”, “fault”), the selected options, an identification number of the current program section 14a-l and the remaining section duration 16a-d, the identification numbers of subsequent program sections 14a-l and the section durations 16a-d thereof. Using the remaining section durations 16a-d of the current program section 14a-l and the sequence of the provided program sections 14a-l and the section durations 16a-d thereof, a graphical user interface (GUI) is capable of depicting the calculated timing for the aircraft crew and the passengers. The flight program 10 of the daylight simulation only changes if the daylight situation is started with a new set of flight data parameters.). & ([0067] In the example, the calculation prescription for phase durations 16 is alternatively based on the use of the percentage phase a, b. Thus, in order to calculate each individual phase duration 16, each phase is scaled in accordance with the specified percentage values, i.e., for example, according to appropriate percentage values of “day”, “evening” and the summed portion for “sunset”, “sleep” and “sunrise” for the sequence list 2a. For the purposes of assigning the specific phase or section durations 16 to each program section or phase, the following is taken into account: phases with a fixed duration, which are not scalable (e.g. “noon”, “sunset”, “breakfast-time”), phases with a variable duration (for example “morning”, “sleep”, etc.), minimum and maximum permitted durations (minimum duration/maximum duration) of phases (by way of example, sleep 

Regarding claim 11, FEHRINGER discloses the system of claim 1, wherein the master controller selects a pre-determined time of day simulation setting based upon the time difference from departure time to arrival time divided by the time of the flight ([0062] The associated special phase 32a-d is selected as per the assigned time of day 6 in accordance with the local time 12a, b during start and landing. This phase is incorporated into the flight program 10. Here, the “TTL” phase is determined by calculating the sunrise or sunset times in accordance with the estimated departure or landing times, locations and the appropriate date. If the calculation of a sunrise or sunset time proves impossible, for example due to the polar night, the sunrise time is set to 07:00 in the morning and the sunset time is set to 19:00 in the evening. Alternatively, or additionally, the fitting “TTL” phase 32a-d may also be selected according to which subsequent phase of the sequence list 2a, b is selected or desired after the end of the TTL phase. By way of example, the TTL morning TTL phase is selected if the phase of the day 4a of the sequence list 2b is selected or desired as subsequent phase in the flight program 10. A time interval of: landing time—starting time—2×TTL time remains for the residual remaining flight time, which is divided among the other phases of the day 4a-l or special phases 32a-d. Thus, here, the TTL time is never scaled and always set to 30 minutes. Here, there is a special calculation prescription that the TTL time is not scaled, i.e. a maximum duration and a minimum duration of in each case 30 minutes, which should be observed.).  

Regarding claim 19, FEHRINGER discloses the method of claim 12 further controlling, with the master controller, at least one of a lighting control system, an audio control system, a temperature control system, or a combination thereof ([0051] In the example, the flight program 10 is stored in an ILSC of the aircraft (not depicted here) and started at the start of the flight as timing program, with the start point upon departure and end point upon landing. The respectively current program section 14a-d is selected in accordance with the progressing actual flight time t (e.g. counted on the basis of UTC), which runs from 0 to 9 hours. The corresponding lighting data La-d are output as light program 22 in accordance with the currently valid program section 14a-d, i.e. at each instant of the flight time (indicated in FIG. 2 by an arrow). Thus, a switchover is carried out from lighting data La to lighting data Lb after a flight time of four hours thirty minutes; a switchover is carried out to the lighting data Lc after a flight time of five hours fifteen minutes, and so on. & [0056] “The principle of the daylight simulation control is that, after it was started, the phase of the day sequence “is available” at all times and the “pause” and “restart” commands control which lighting zones of the aircraft take part in the daylight simulation. Moreover, it is possible to query feedback about the current status of the daylight simulation. The current phase of the day in accordance with the calculated timeline, i.e. in accordance with the flight program 10, is determined by the current flight time. By way of a “fade in time” parameter, the user is able to specify a delay which defines a flight time or a program section 14a-1, when the daylight simulation is restarted. Furthermore, the user is able to specify a transition time. The latter specifies a time interval during which there is a fade from the current light setting to the light setting of the specific phase of the day. & [0057] While the daylight simulation is running, it automatically controls the light settings for selected lights or zones of the interior lighting in accordance with the calculated phase of the day sequence, with soft and slow transitions between the individual program sections or phases. If a different default setting is applied to a group of lights which are part of the daylight simulation, the other default setting is preferred. Lights that are not affected continue with the daylight simulation.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over FEHRINGER, Pub.No.: US 20170349286 A1, in view of Driscoll et al., Pub.No.: US 20170371222 A1, and further in view of HOSHINO et al., Pub. No.: WO 2018159170 A1 ; further in view of  TOYAMA et al., Pub.No.: US 20180370640 A1.

Regarding claim 3, FEHRINGER discloses the system of claim 2. 
FEHRINGER is not explicit on GPS, however,  TOYAMA et al., US 20180370640 A1, teaches AIRCRAFT and discloses; wherein the destination of the aircraft is determined by a global positioning satellite (GPS) (032] GPS communications device 46 detects positional information including a planimetric position and elevation of aircraft 100 by using radio waves received from a satellite. Note that a planimetric position is a position at sea level on the earth. GPS communications device 46 transmits the detected positional information in real time to controller 41. GPS communications device 46 may be configured to wirelessly communicate with steering controller 101 via satellite-based communication. & [0042] Steering controller 101 is configured to be able to receive an input for a flying destination for aircraft 100, and transmits positional information including the planimetric position and elevation of the input flying destination to controller 41 of aircraft 100. Based on the received flying destination positional information and the real time positional information of aircraft 100, controller 41 can implement control for causing aircraft 100 to autonomously fly to the flying destination.).  
TOYAMA et al. teaches that these features are useful in order to provide positional information of an aircraft flying destination to be detected by GPS communications device (see para.[0067]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by TOYAMA et al.  with the system disclosed by FEHRINGER in order to provide positional information including the planimetric position and elevation of an aircraft flying destination to be detected by GPS communications device (see para.[0067]).

Claims 9 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over FEHRINGER, Pub.No.: US 20170349286 A1, in view of Driscoll et al., Pub.No.: US 20170371222 A1, further in view of HOSHINO et al., Pub. No.: WO 2018159170 A1, and further in view of Dunn et al., Patent No.: US 10219059 B2.

Regarding claims 9 & 16, FEHRINGER discloses the system of claim 1 & the method of claim 12. However, FEHRINGER is not explicit on “communication with speaker & audio queues”. Whereas, Dunn et al., US 10219059 B2, teaches	Smart Passenger Service Unit and discloses;
wherein the master controller is in communication with at least one speaker and is configured to provide audio queues associated with the simulated time of day ((49) FIG. 32 shows a networked interconnection between a number of service units 130 and the central service unit power/control 140 having interfaces to power, audio, and communications of the aircraft. & (59) Various configurations for the PSU 20 are envisioned that offer a range of feasible architectural solutions for the lighting requirements including a unique integrated speaker approach for PSU panels 20.”). 
Dunn et al. teaches that these features are useful in order to provide communication with the passenger service units, and drive voltage requirements, reading light control, speaker audio signal, and manage power for call lights, accent lighting, and intelligent lighted seat row markers (see col.3 lines 35-45 (4)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Dunn et al.  with the system disclosed by FEHRINGER in order to provide communication with the passenger service units, and drive voltage requirements, reading light control, speaker audio signal, and manage power for call lights, accent lighting, and intelligent lighted seat row markers. Additionally, the controller can have the option of controlling a mood lighting edge on the passenger service unit, call light bezels that would light when activated, and emergency lighting if these features are selected. This integrated PSU module can also include the capability of interfacing with local and seat level control inputs. (see col.3 lines 35-45 (4)).

Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over FEHRINGER, Pub.No.: US 20170349286 A1, in view of Driscoll et al., Pub.No.: US 20170371222 A1, further in view of HOSHINO et al., Pub. No.: WO 2018159170 A1, and further in view of Furse, Pub.No.: US 20170120724 A1.

Regarding claims 10 & 17, FEHRINGER discloses the system of claim 1 & the method of claim 12. FEHRINGER is not explicit on “automatic temperature control system to adjust the temperature of the aircraft”. However, Furse, US 20170120724 A1, teaches CABIN TEMPERATURE SETTING AND DISPLAY METHOD AND SYSTEM and discloses, 
further comprising an automatic temperature control system in communication with the master controller, wherein the master controller is configured to automatically adjust the temperature of the aircraft in correlation with the aircraft destination ([0062] Accordingly, techniques are described herein that improve the user experience of an automatic temperature control system by helping users to understand its function more clearly and to operate the same as intended by the design. To this end, additional information (e.g., current and desired cabin temperatures) can be displayed in the vehicle at a low cost, since no additional parts or wiring is necessary. In particular, the disclosed techniques can be applied in any automatic temperature control system using a cabin temperature sensor and any mechanism to ensure a variable outlet temperature. Further, the various indicators on the display 200 may enable the driver to quickly and easily differentiate the driver-side climate from the passenger-side climate (e.g., in the case of a dual climate control system).).  
Furse teaches that these features are useful in order to provide techniques for calculating and displaying the current cabin temperature and setting and displaying a desired cabin temperature. (para [0006]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Furse with the system disclosed by FEHRINGER in order to determine desired cabin temperature .

Response to Arguments
Applicant's arguments, see Applicant Arguments/Remarks pages 6-8, filed on 12/15/2021, with respect to claims 1-3, 5, 7-17, & 19with claims 1 & 12 being in independent form,  have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 FEHRINGER, Pub.No.: US 20170349286 A1, in view of Driscoll et al., Pub.No.: US 20170371222 A1 and further in view of HOSHINO et al., Pub. No.: WO 2018159170 A1, ; further in view of  TOYAMA et al., Pub.No.: US 20180370640 A1 (claim 3), further in view of Dunn et al., Patent No.: US 10219059 B2 (claims 9 &16), and further in view of Furse, Pub.No.: US 20170120724 A1 (claims 10 &17); discloses each and every element of the subject claims either expressly or inherently, either alone or in combination. Therefore, the argument do not apply to any of the references being used in the current rejection. See current Office Action.

Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitchell; Ross E.	US 4956829 A	Timepiece with modified clock rate for faciliting adaptation to new time standard
Islam; Mohammed N.	US 10126283 B2	Near-infrared time-of-flight imaging
COULMEAU; François et al.	US 20150332490 A1	METHOD FOR ASSISTING THE NAVIGATION OF AN AIRCRAFT WITH CORRELATION OF DYNAMIC INFORMATION WITH A 4D FLIGHT TRAJECTORY
Gilbert; Eric B.	US 20180052061 A1	THERMAL EVENT INDICATOR FOR AIRCRAFT ENGINE
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665